                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION (DETROIT)

In re:
                                                         Chapter 13
Leroy W. Kinne and                                       Case Number 19-49692
Sharon L. Kinne,                                         Hon. Mark A. Randon
      Debtors.
                                      /

                      OPINION AND ORDER OVERRULING
                 THE TRUSTEE’S OBJECTION TO CONFIRMATION

I.       INTRODUCTION

         For most Chapter 13 debtors, the more time they have to complete their plans the

better. Longer plans often mean lower payments, which benefit debtors whose plans are

barely feasible or who need to cure significant pre-petition defaults. This case is an

exception. Leroy and Sharon Kinne are above-median income debtors, required to make

60 monthly payments under their plan. They have made 14 monthly pre-confirmation

payments to the Trustee, have no pre-petition defaults to cure, and propose less than a 100

percent dividend to unsecured creditors. Only one obstacle to confirmation remains: the

length of time Debtors are required to make payments under their plan.

         Debtors ask the Court to start the clock on their five-year commitment period on

the date of their first payment, as opposed to the date their plan is confirmed–as this

district’s model plan requires. The proposed change is not without significance. If

allowed, Debtors would be obligated to make only 46 post-confirmation plan payments




     19-49692-mar    Doc 85    Filed 09/11/20   Entered 09/11/20 11:31:34      Page 1 of 8
for a total of 60 monthly payments, instead of 60 post-confirmation payments for a total

of 74 monthly payments. The Trustee objects to Debtors’ proposed modification.

       Because the Court adopts the majority position that the Bankruptcy Code requires

the applicable commitment period begin on the date the first payment is due, the Trustee’s

objection to the Debtors’ modification to the model plan is OVERRULED under the

specific circumstances of this case.

II.    BACKGROUND

       Debtors filed Chapter 13 bankruptcy on July 1, 2019. Their Third Amended Plan

seeks to modify the language of the district’s model plan to establish that their

commitment period begins on the date the first payment was due. Debtors argue that

because they have been making pre-confirmation payments for more than a year, starting

the five-year commitment period on the confirmation date violates section 1322 of the

Bankruptcy Code, which prohibits payments over a period longer than five years. The

Trustee argues Debtors’ proposed modification is contrary to the model plan and case

law.

III.   ANALYSIS

       Because the Trustee objects to confirmation, the Court cannot approve Debtors’

plan unless:

       as of the effective date of the plan–the plan provides that all of the debtor’s
       projected disposable income to be received in the applicable commitment
       period beginning on the date that the first payment is due under the plan
       will be applied to make payments to unsecured creditors under the plan.

                                               -2-


  19-49692-mar     Doc 85     Filed 09/11/20     Entered 09/11/20 11:31:34     Page 2 of 8
11 U.S.C. § 1325(b)(1)(B); see also Baud v. Carroll, 634 F.3d 327, 338 (6th Cir. 2011):

       [I]f the trustee . . . objects to confirmation of a [debtor’s] Chapter 13 plan . .
       . whose plan provides for a less than full recovery for unsecured claimants,
       the plan cannot be confirmed unless it provides that all of the debtor’s
       projected disposable income to be received in the applicable commitment
       period will be applied to make payments over a duration equal to the
       applicable commitment period set forth in § 1325(b).

(Emphasis added).

       The Trustee argues that the effective date of the plan dictates when the applicable

commitment period begins (i.e., on the date of confirmation). But the “effective date of

the plan” and the “applicable commitment period” are separate concepts–neither of which

controls the other. The effective date of the plan is defined as the “date on which the plan

is confirmed and becomes binding.” Hamilton v. Lanning, 560 U.S. 505, 518 (2010); see

also In re Luchenbill, 112 B.R. 204, 216 (E.D. Mich. 1990). The “applicable

commitment period,” however, is the duration of time that the debtor is “obligated to

serve [if the debtor chooses to remain in Chapter 13].” Baud, 643 F.3d at 338 (quoting

Whaley v. Tennyson (In re Tennyson), 611 F.3d 873, 877 (11th Cir. 2010)).

       Debtors’ applicable commitment period is five years. 11 U.S.C. § 1322(d)(1)

(because Debtors’ combined monthly income is above the median family income in

Michigan for their household size, “the plan may not provide for payments over a period

that is longer than 5 years”). The first payment was due 30 days after the petition date. 11

U.S.C. § 1326(a)(1) (“Unless the court orders otherwise, the debtor shall commence



                                               -3-


  19-49692-mar      Doc 85    Filed 09/11/20     Entered 09/11/20 11:31:34       Page 3 of 8
making payments not later than 30 days after the date of the filing of the plan or the order

for relief, whichever is earlier[.]”) (Emphasis added).1

       Based on the plain language of the statute, before Debtors’ plan can be confirmed,

the Court must ensure they are contributing all of their disposable income–which includes

post-filing information about the Debtors’ financial circumstances–into the plan for five

years beginning 30 days after the petition date. See e.g., In re Musselman, 341 B.R. 652,

655 (Bankr. N.D. Ind. 2005) (“the straightforward conclusion, in the view of this court, is

that ‘the duration of the plan should be calculated from the commencement of the

payments’”) (quoting In re Collier, 193 B.R. 1, 2 (Bankr. D. Az. 1996)); In re Schuster,

No. 10-01175, 2015 WL 9282447, at *4 (Bankr. D.D.C. Dec. 18, 2015) (“when

measuring the five-year maximum duration of a modified plan, the measurement runs

from the date on which the first payment was due under 11 U.S.C. § 1326(a)”)); Profit v.


       1
        Based on the language in section 1325(b)(1)(B) that says the applicable
commitment period begins “on the date that the first payment is due under the plan,” one
could argue that the commitment period starts on a date specified in the plan–as opposed
to 30 days after the petition is filed. One court has held:

       [t]he date specified by the plan is controlling as long as that date meets the
       requirements of § 1326(a)(1)(A). If the petition date is on March 1, then
       the first payment date must be no later than March 31. If the plan specifies
       March 20 as the first payment date, then March 20 will begin the applicable
       commitment period.

In re Humes, 579 B.R. 557, 561 (Bankr. D. Colo. 2018). This makes sense considering
the language in section 1326 provides that the first payment must begin “not later” than
30 days after the petition date. Here, it is a moot point: Debtors’ Third Amended Plan
specifies July 31, 2019, as the first payment date, which is 30 days after the petition date.

                                               -4-


  19-49692-mar      Doc 85    Filed 09/11/20     Entered 09/11/20 11:31:34     Page 4 of 8
Savage (In re Profit), 283 B.R. 567, 575 (B.A.P. 9th Cir. 2002) (“[w]e have held that the

60-month period . . . commences on the date the first plan payment was due pursuant to §

1326(a)(1), which provides that plan payments shall commence ‘within 30 days after the

plan is filed’”); In re Humes, 579 B.R. 557, 560 (Bankr. D. Colo. 2018):

       To allow the payment period to run from the confirmation date . . . would
       allow an end run around the five-year limitation in § 1322 because a debtor
       could intentionally delay confirmation, thereby creating a longer period of
       plan payments. More importantly, starting the five-year clock at
       confirmation would impose an additional burden on debtors by requiring
       them to make pre-confirmation payments under § 1326, but then not
       counting those payments toward the sixty-month obligation. Thus, “the
       most logical point from which to begin counting the repayment payment is
       at the time the debtor is first required to make payments under §
       1326(a)(1).”

(Citations omitted).2

       The challenge is that the model plan in this district states the applicable

commitment period begins on the date the plan is confirmed.3 Debtors argue they should

not be bound by that language because they have already made plan payments for more




       2
       The Court acknowledges that other cases have held that the commitment period
begins on the date of confirmation, but it disagrees with those line of cases.
       3
       The model plan provides “Debtor’s Current Monthly Income exceeds the
applicable State median income. Debtor’s Applicable Commitment Period is 60 months.
Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming
Plan.”

                                               -5-


  19-49692-mar     Doc 85     Filed 09/11/20     Entered 09/11/20 11:31:34     Page 5 of 8
than a year and adhering to the model plan would essentially extend their commitment

period to over six years.4

       In In re Lundy, No. 15-32271, 2016 WL 6108524 (Bankr. N.D. Ohio Oct. 19,

2016), the court found one problem with a provision in debtors’ plan was that it attempted

to make the 60-month period run from the date of confirmation. In re Lundy, 2016 WL

6108524, at *12. The court reasoned that “[a] strong majority of courts and bankruptcy

treatises hold that the 60 month period runs from the date the first payment is due under

Section 1326(a)(1).” Id. If debtors’ applicable commitment period began on the date of

confirmation, the plan would run more than 70 months, and “[a] 70+ month Plan would

be contrary to Section 1322(d)(1) statutory prohibition: ‘the plan may not provide for

payments over a period that is longer than 5 years.’” Id. at *13; see also In re Grant, 428

B.R. 504, 508 (Bankr. N.D. Ill. 2010):

       The Court finds that § 1322(d) limits Chapter 13 plans to a maximum of
       five years. The Court will not ignore this limitation. While this section
       pertains to the contents of a plan and confirmation requirements, the Court
       believes it applies to all confirmed Chapter 13 plans. A plan cannot be
       confirmed if it exceeds five years. To allow this plan to continue for
       another twelve to eighteen months is simply to ignore § 1322(d) and clear
       Congressional intent. Congress intended to limit the time period of a
       Chapter 13 plan in order to protect debtors from involuntary servitude. The
       purpose of the plan term limitation in Chapter 13 is to avoid debtors
       becoming “wage slaves.” If, in the future, Congress wants to permit longer
       Chapter 13 plan terms, it can so legislate.



       4
      The Trustee informed the Court that Debtors have a working wage order and a
payment history above 100 percent.

                                              -6-


  19-49692-mar      Doc 85   Filed 09/11/20     Entered 09/11/20 11:31:34     Page 6 of 8
(Citations omitted). The Court agrees with Debtors’ position as well as the Lundy and

Grant decisions. “The above-median income debtor must make payments for no more

than five years and no less than five years or, put more simply, for exactly five years.” In

re Humes, 579 B.R. at 559. However, Administrative Order 17-04 was entered on

October 24, 2017. It adopted the model plan based on comments from the Chapter 13

Trustees, public comments, the Court’s historical experience with the previous model

plan, and the Bankruptcy Rules. The Court cannot vacate the administrative order or the

language in the model plan. It will remain unchanged unless a debtor seeks to change the

start date of the commitment period.

       Because Debtors have sought such change, the Court will abide by the plain

language of the statute and start the commitment period 30 days after the petition date

when the first plan payment was due under section 1326(a)(1).

IV.    CONCLUSION

       Under the specific facts of this case, the Trustee’s objection to confirmation based

on the Debtors’ modification to the model plan is OVERRULED. Because this objection

was the only impediment to confirmation, and the Court finds the plan otherwise

complies with section 1325, the parties may either: (1) submit an order confirming plan

with a plan length of 60 months from the date the first plan payment was due, which, in

this case, was July 31, 2019; or (2) appear for the confirmation hearing on September 30,

2020, at 10:00 a.m.


                                               -7-


  19-49692-mar     Doc 85     Filed 09/11/20     Entered 09/11/20 11:31:34     Page 7 of 8
      IT IS ORDERED.
Signed on September 11, 2020




                                            -8-


  19-49692-mar    Doc 85   Filed 09/11/20     Entered 09/11/20 11:31:34   Page 8 of 8
